10

11
12
13
14
15
16
17
18
19
20
21
_22
23
24
25
26
27

28

 

HLED 7

'IN THE UNI'I'ED S'I'ATES DIS'I‘RICT COURMA!.RO'§QBMY

- U.S.D\STR\O G
EASTERN DISTR.I_CT OF CAéN§Ei“§&§\TU]ATR\CTO¥-'C A

Bv DEPUTV CLER\\

cASE No. 1 19-mj-00069 sKO
(C.D. Cal. Case No. lB-cr-Ol93)

UNITED STATES OF AMER.ICA,
Plaintiff,'

MO'I'ION TO U_I\TSEAL PETITION FOR
SUPERVISED RELEASE VIOLATION

)
)
)
)
)
)
)
BOBBY MORALES, §
)
)

Defendant.

 

 

 

The petition in this case apparently having been sealed on or
about March 8, 2019, and it appearing that such petition no longer
needs to remain sealed based on the government’s motion,

IT IS HEREBY ORDERED that the petition be unsealed and made

public reoord.

DATED= March 28, 2019 :BY ` g gm

HON. SHEILA K. OBERTO
United States Magistrate Judge

 

 

